Allowable Subject Matter
1. 	Claims 1-20 are allowable over the prior art of records.
2.	The following is an examiner’s statement of reasons for allowance:

Stemen, US Pub No. 2007/0255936, teaches the present BIOS configuration update technique allows a system administrator the ability to remotely configure a set of computing systems from various manufacturers from a single administrator console. A BIOS configuration description is used for defining hardware settings within the computing system. The BIOS configuration description may pre-define a schema that various manufacturers use when designing the interface to the configurable elements within their computing systems. (Abstract, para 24-25).

Maity et al., US Pub No. 2015/0169330, teaches a system for out-of-band configuring BIOS setting data (BIOSSD) includes a host computer and a service processor (SP). The SP stores a BIOSSD collection and a human interface data (HID) collection. The HID collection includes questions for data of the BIOSSD collection and corresponding options for each question. When a remote management computer sends to the SP an information request, the SP retrieves the HID collection and transmits the questions and the corresponding options to the remote management computer. (Abstract, para17, FIG. 2).

Huang et al., US Patent No. 9,710,284, teaches a the data setting process is configured to be implemented during the booting operation, such that whenever new content in the SKU parameter set is introduced by the user using the interface 211, 241 (depending on whether the user operates the storage device 21 or the remote server 24), the BIOS module 226 and/or the BMC 227 are able to obtain the new content in the data setting process during the booting 226 and/or the BMC 227 do not need to be reworked in order to accommodate any change(s) that is implemented thereafter. (Abstract, para 22, FIG. 2).

Martin et al., US Pub No. 2021/0034377, teaches the method can include establishing an initial trust between the first computing device and a second computing device that is remote from the first computing device, over a serial-over-lan (SOL) connection that is a feature of the active management technology system. The method can also include configuring the setting of the BIOS of the first computing device and storing a schedule for changing the setting of the BIOS.  (Abstract, para 4-11, FIG. 3).

Regarding claim 1, the prior art of record fails to disclose or suggest the combination of claim elements of claim 1 including, the method comprising: A) receiving a modification request that contains a target option name of a target option to be modified in the BIOS settings and a target configuration value corresponding to the target option, and obtaining a configuration path that contains the target option name and a target page name of a target page where the target 

Regarding claim 11, the prior art of record fails to disclose or suggest the combination of claim elements of claim 11 including, a control terminal adapted to configure basic input/output system (BIOS) settings of a computer, said control terminal being communicable with the computer, and configured to: receive a modification request that contains a target option name of a target option to be modified in the BIOS settings and a target configuration value corresponding to the target option, and obtain a configuration path that contains the target option name and a target page name of a target page where the target option is located; in response to receipt of an entry of serial data that is related to a current setup screen of BIOS of the computer, obtain, based on the entry of serial data, a current page name of a current page presented in the current setup screen; transmit a control instruction to the computer based on the current page name and the configuration path so as to enable the computer to switch contents presented in the current setup screen of the BIOS of the computer from the current page to the target page, and to change option selection from a current option to the target option; and transmit a modification instruction that contains the target configuration value to the computer so as to enable the computer to modify the target option of the BIOS settings to have the target configuration value.
The remaining claims, not specifically mentioned, are allowed for the same rationale as set for their dependent claims.
3. 	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferable accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Raymond Phan, whose telephone number is (571) 272-3630.  The examiner can normally be reached on Monday-Friday from 7:30AM-4:00 PM.  The Group Fax No. 571-273-8300.
Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [raymond.phan@uspto.gov].
 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application should be directed to the TC2100 central telephone number is (571) 272-2100.




/RAYMOND N PHAN/
Primary Examiner, Art Unit 2186